Citation Nr: 0201479	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  01-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to February 
1945.  He died on June [redacted], 1999, and the appellant is his 
surviving spouse.  

The current appeal arose from a November 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for the cause of the veteran's death.  

In the November 2000 rating decision, the RO also denied 
eligibility to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  The 
appellant has not appealed this issue, as evidenced by the 
February 2001 notice of disagreement, which only expressed 
disagreement with the decision denying survivors' entitlement 
to dependency and indemnity compensation.

In December 2001, the appellant appeared at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The competent and probative evidence of record shows that 
the veteran's service-connected loss of skull area and 
service-connected traumatic encephalopathy contributed 
materially to the cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is related to an injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

General Service Connection

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 
C.F.R. § 3.312.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2001).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  
As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991). 

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  Therefore, 
the amended duty to assist law applies.  Id.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for the cause of the veteran's death has been 
properly undertaken.  Since the evidence as presently 
constituted establishes a favorable finding, no further 
assistance is required in this particular case.  38 U.S.C.A. 
§ 5103A.

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of the issue by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
 Cause of Death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In March 1945, the RO granted entitlement to service 
connection for a deformity of the head due to a loss of 
temporal bone fragments.  The disorder was evaluated as 30 
percent disabling.    

In May 1946, the RO amended the initial rating decision by 
granting an evaluation of 100 percent for traumatic 
encephalopathy, severe with deformity and loss of bone of 
skull, involvement of 8th nerve, aphalmic nerve, neuritis, 
median and ulnar nerves, paralysis, anxiety, tinnitus, and 
defective hearing.

In December 1948, the RO assigned a 50 percent evaluation for 
loss of skull area larger than two square inches.  The RO 
assigned a separate 30 percent evaluation for traumatic 
encephalopathy manifested by mild post concussion symptoms.  
These individual ratings combined for a 70 percent 
evaluation, maintained until the veteran's death 51 years 
later.



A certified copy of the veteran's death certificate shows he 
died on June [redacted], 1999, at the age of 80.  Metatastic head and 
neck cancer was listed as the immediate cause of death.  The 
Board finds this to be the current disability, i.e., the 
condition that caused him to die.  Carbino, supra.

More importantly, the death certificate lists the service-
connected skull fracture and traumatic brain disease, which 
held a combined 70 percent evaluation for 50 years, as the 
underlying causes of death.  No other underlying causes of 
death were listed.

Generally, these disorders would be considered principal 
causes of death, since they were considered by competent 
medical authority to be an underlying cause of death.  38 
C.F.R. § 3.312(b).  In this case, however, the veteran died 
of a metastasizing cancer.  See Darby v. Brown, 10 Vet. App. 
243, 255 (1997).  

This disease process, by its very nature, is so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions.  38 C.F.R. § 3.313(c)(4).  The Board 
therefore finds that "cancer of the head and neck" was the 
only primary cause of death.  

That being said, the Board must consider whether there is a 
reasonable basis for holding that the two service-connected 
disorders listed on the death certificate were of such 
severity as to have materially influenced the veteran's 
death, by acceleration of the disease process, for example.  
Id.

In this case, it is significant that the service-connected 
disorders in question affected a vital organ (the brain) with 
symptoms noted in the rating decisions reflecting they 
affected vital body functions and were not of a quiescent or 
static nature involving muscular or skeletal functions.  
38 C.F.R. § 3.312(c)(2), (4).  

Additionally, these disabilities were of a debilitating 
nature (70 percent combined evaluation) for many years, such 
that the Board cannot rule out the possibility that these 
disabilities rendered the veteran materially less capable of 
resisting the effects of cancer.  For instance, his disorders 
may have reduced the possibility of remission or prevented 
more aggressive treatment modalities.

In February 2001, a VA neurologist conducted a review of the 
claims file.  He first stated he never saw the veteran 
clinically.  He then noted that he was unable to find the 
source of the metastatic cancer.  He explained that unless 
the primary malignancy was somehow related to the site of the 
skull defect or injury, he was unaware of any association 
between head trauma and future metastatic cancer.

The Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Perman v. Brown, 5 Vet. App. 237, 241 
(1993; and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) 
(wherein the Court held that where a physician is unable to 
offer a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).

In this regard, the February 2001 medical opinion is 
inconclusive because it failed to offer a definite causal 
relationship or rule out the service-connected disorders as 
causes of death. 

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens, supra. 

Here, the Board has placed greater weight on the opinion of 
the certifying physician who actually saw the veteran over 
that of the opinion offered by the February 2001 neurologist, 
whose opinion was inconclusive.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).

Accordingly, the Board concludes that the competent and 
probative evidence is in favor of the claim because it shows 
that the service-connected disorders of loss of skull area 
and traumatic encephalopathy were contributory causes of 
death.  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

